Citation Nr: 0911619	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-23 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1957 to July 
1960, with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
in March 2007 in which the RO denied both claims.  The 
Veteran perfected appeals to the denial of both claims.  

The Veteran testified at an RO hearing in September 2007; a 
transcript of that hearing is associated with the claims 
file.  In November 2008 the Board remanded the case back to 
the RO for further action.  

Additional evidence was received from the Veteran, in March 
2009, which included a letter, dated March 2008, from the 
Veteran's private audiologist, M.K., Au.D.  This letter 
expressed the audiologist's opinion linking the Veteran's 
bilateral hearing loss and tinnitus to active duty.  Because 
the Board is granting the Veteran's claims there is no need 
to return it to the RO for initial consideration.  See 38 
C.F.R. §§ 20.1304 (c).  


FINDINGS OF FACT

1.  While in service, the Veteran likely was exposed to 
acoustic trauma.

2.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss disability is related to 
service.  

3.  The November 2008 VA examination report reflects the 
Veteran's complaints of tinnitus, and the overall record 
tends to support a finding that the Veteran's current 
tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claims, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.




II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Reasonable 
doubt is one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



III. Analysis

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
bilateral hearing loss and tinnitus were incurred during his 
active military service and as a result of significant noise 
exposure and have continued since that time.  In particular, 
the Veteran stated that during an aerial gunnery exercise in 
1957, he was exposed to 40mm canons and gunfire without 
hearing protection.  The Veteran's statements and testimony 
constitute competent evidence.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

Service treatment records include medical examination reports 
beginning in September 1956, and ending in September 1962, 
revealing scores of 15/15 on the whispered and spoken voice 
tests.  In September 1959, the Veteran had an audiogram 
performed.  Although the Board is precluded from applying 
these graphic results to the criteria of 38 C.F.R. § 3.385 in 
order to determine the severity of any hearing loss 
disability, the medical treatment card indicates there was 
questionable hearing loss.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).  It 
is important to note the date of this audiogram because it 
was performed less than two years after the acoustic trauma 
reported by the Veteran.  

Although the Veteran was not specifically diagnosed with 
hearing loss of either ear in active service, the Board notes 
that the absence of in-service evidence of hearing loss is 
not fatal to the claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to 
service, may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  


The Veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss and tinnitus and given hearing 
aids in 2001 by his private audiologist, Dr. M.K.  In a 
December 2001 private medical report, in which audiometric 
testing was conducted Dr. M.K. noted speech recognition 
threshold scores of 96 in both ears.  The private audiology 
evaluation report included audiometric findings of pure tone 
hearing threshold levels that are shown in graphic form 
instead of numeric form.  As stated above, the Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 in order to determine the severity of 
any hearing loss disability. 

During a November 2008, VA ear disease examination, the 
Veteran reported bilateral hearing loss and constant tinnitus 
which both began during his military service following loud 
noise exposure without hearing protection.  The Veteran 
denied any history of noise exposure following his military 
service.  Following an examination, the diagnosis included 
subjective reporting of hearing loss and tinnitus and that 
audiology was pending. 

During a contemporaneous VA audio examination the Veteran 
reiterated the same medical history.  A pure tone test was 
conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
35
40
70
43
LEFT
30
45
55
65
49

Speech recognition scores were 96 in the right ear and 92 in 
the left ear.  Under the provisions of 38 C.F.R. § 3.385, the 
Veteran's impaired hearing is considered a disability.  The 
VA audio examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss at 1500-4000k Hertz in the right 
ear and mild to severe sensorineural hearing loss at 500-
4000k Hertz in the left ear as well as bilateral constant 
tinnitus.  The VA audio examiner opined that it was at least 
as likely as it was not that the Veteran's bilateral hearing 
loss and constant bilateral tinnitus were related to his 
history of military noise exposure.  However, the examiner 
noted that the claims file was not available at the time of 
the examination. 

After receiving the medical examination reports, the RO sent 
the claims file back to both VA examiners for addendum 
opinions following a review of the claims file.  The VA ear 
disease examiner, after having reviewed the claims file, 
concluded that given the lack of evidence of a chronic 
hearing/tinnitus condition beginning in 1957, it was more 
likely that the Veteran's current hearing loss and tinnitus 
were due to advancing age, and not his 1957 acoustic trauma.  
In direct contrast, the VA audio examiner, after having 
reviewed the claims file, opined that it was at least as 
likely as it was not that the Veteran's bilateral hearing 
loss and constant bilateral tinnitus were related to his 
history of military noise exposure given no audiometric data 
found in the claims file on discharge examination dated June 
1960.  The examiner noted that only whispered voice and 
spoken voice tests were performed at the time of discharge.  

In a statement dated March 2008, and received by the Board in 
March 2009, the Veteran's private audiologist, Dr. M.K., 
expressed his opinion that the incident that occurred when 
the Veteran was serving in 1957 involving the 40mm canons was 
likely the cause for the Veteran's current hearing loss.  Dr. 
M.K. also stated that the whisper tests used to evaluate the 
Veteran are not very scientific and the results are hard to 
quantify.  Essentially the tests would have missed the 
portion of the hearing where the loss was present.  

The private auidiologist as well as the VA audio examiner 
have both opined that the Veteran's bilateral hearing loss 
and tinnitus were most likely related to noise exposure while 
in military service.  The only opinion to the contrary is 
from the VA ear disease examiner.  However, in order for the 
Veteran to prevail, it is only necessary that the probative 
evidence for and against the claim be in relative equipoise.  
The favorable evidence need not outweigh that which is 
unfavorable for the veteran to be entitled to the benefit of 
the doubt.  To deny the claim would require that the evidence 
preponderate against it.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  Here, the favorable evidence outweighs the 
unfavorable.  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and  
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that the evidence taken as a 
whole warrants service connection.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


